Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:


Claims 1, 3, 20 and 22-25 drawn to a method of manufacturing a semiconductor device, classified in in CPC symbol G06F3/04812.
Claims 2 and 21 drawn to a method of manufacturing a semiconductor device, classified in CPC symbol G06F3/04842.
Claims 24 drawn to a method of manufacturing a semiconductor device, classified in CPC symbol G06F3/04845. 

Inventions I, II and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as disclosed in claim 1 does not require the particulars of the subcombination as claimed in 2 and 24 because detection of subtractive difference(claim 1) doesn’t require detection of additive difference(claim 2) and time video sequence corresponding to time stamp(claim 24), instead, storing the retained image based on the subtractive difference disclosed in claim 1.  
The subcombination has separate utility such as, for claim 1, storing the retained image based on the subtractive difference, and for claim 2, storing the image based on the additive difference between candidate received images falls below the second addition threshold amount(claim 2) and for claim 24, a time in the video sequence corresponding to the second respective timestamp, the playback processor is adapted to overlay on the video the corresponding respective candidate received image that was stored .
 § 808.02), restriction for examination purposes as indicated is proper.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

/RAYEEZ R CHOWDHURY/             Primary Examiner, Art Unit 2175        
Monday, August 9, 2021